Title: John Adams to John Quincy Adams, 19 February 1793
From: Adams, John
To: Adams, John Quincy


My son
Philadelphia Feb. 19. 1793
I have great Satisfaction in your Letter of the 10th. The Breaking of the Bubble of Banks would be a Blessing if it could teach our People to beware of all other Bubbles. But I fear We shall have a Succession of them. I hope however at least they will teach you caution.
“The Rivalries of our most conspicuous Characters” are such as human Nature produces under the Cultivation of such a Constitution as ours, and they never will be less. If they should have the Effect to convince this nation of one of the most obvious, Simple, certain and important Truths vizt [“]The Necessity of Subordination—in Society” it will be well. if otherwise We must have Anarchy.
Your Sentiments will not always be unpopular; if they are you will have nothing to loose, if you have nothing to gain, for no Man will be able to call his Life Liberty Reputation or Property his own. I Should not advise you to indulge any uncommon Ardour or distinguished Zeal about the Town Police or Theatrical Questions. in you it must be hypocricy to pretend to any other sentiments than those you have manfully expressed.
Your refusal to appear at the delirious Dinner, I cannot but approve. It will do you no harm in the End.
I am afraid your Mother caught her Ague at Boston: but so it must be.
I shall see you in 3 or 4 Weeks at farthest I hope.
Col Smith is here but not in good health: your sister and Nephews are well. so is your Brother Thomas and / your affectionate father
J A.
